 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), dated as of May 15, 2014,
 is entered into by and among Bay Bancorp, Inc., a Maryland corporation (the
“Company”), and the Holders (as defined in Section 1).   This Agreement is
executed in connection with that certain Securities Purchase Agreement, date as
of May 15, 2014, by and among the Company and the “Investors” named therein (the
“Purchase Agreement”).

In consideration of the parties’ covenants made herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

1. Definitions.

 

In addition to those terms defined above and elsewhere in this Agreement, the
following terms shall have the respective meanings indicated.  Capitalized terms
used but not defined herein shall have the respective meanings specified in the
Purchase Agreement.

“Advice” has the meaning set forth in Section 4.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agreement” has the meaning given such term in the introductory paragraph.

 

“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York or the State of Maryland) on which banks
are open for business in the States of New York or the State of Maryland.

 

“Closing Date” has the meaning set forth in Section 2(a).

 

“Common Stock” means the Company’s common stock, par value $1.00 per share.

 

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

 

“Company” has the meaning given such term in the introductory paragraph.

 

“Cut-Back Shares” has the meaning set forth in Section 2(d).

 

“Delay Period” has the meaning set forth in Section 2(b).





 

--------------------------------------------------------------------------------

 

 

 

“Effectiveness Period” has the meaning set forth in Section 2(c).

 

“Filing Deadline” has the meaning set forth in Section 2(a).

 

“free writing prospectus” shall have the meaning set forth in Rule 405 under the
1933 Act.

 

“Holder” means each person identified as a Holder on the signature pages hereto
that is the record or beneficial owner of Registrable Securities, together with
its successors and permitted assigns who become a party to this Agreement.

 

“Indemnified Party” shall have the meaning set forth in Section 7(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

 

“Inspectors” has the meaning set forth in Section 4(j).

 

“Interruption Period” has the meaning set forth in Section 4.

 

“Losses” has the meaning set forth in Section 7(a).

 

“Marketing Materials” has the meaning set forth in Section 7(a).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus, including any free writing prospectus.

 

“Purchase Agreement” has the meaning given such term in the introductory
paragraph.

 

“Records” has the meaning set forth in Section 4(j).

 

“Registrable Securities” means (i) the Shares and (ii) any other securities
issued or issuable with respect to or in exchange for Shares, including any
shares of Common Stock issued or distributed by way of a dividend, stock split
or other distribution in respect of the Shares or



2

--------------------------------------------------------------------------------

 

 

acquired by way of any rights offering or similar offering made in respect of
the Shares; provided that a security shall cease to be a Registrable Security
upon (a) the sale of such Registrable Security pursuant to a Registration
Statement or Rule 144 under the 1933 Act, (b) with respect to a Registrable
Security held by any particular Person, when such Person is permitted to sell
such Registrable Security without restriction pursuant to Rule 144 or (c) when
the Registrable Security is resold to the Company for cash or otherwise ceases
to be issued and outstanding.

 

“Registration” means registration under the 1933 Act of an offering of
Registrable Securities pursuant to a Demand Registration or a Piggyback
Registration.

 

“Registration Expenses” has the meaning set forth in Section 5.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement, including pre- and
post-effective amendments, all exhibits thereto and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.  The term “Registration Statement”  shall also include any
registration statement filed pursuant to Rule 462(b) to register additional
securities in connection with any offering.

 

“Required Holders” means the Holders beneficially owning a majority of the
Registrable Securities.

“Restrictions Termination Date” has the meaning set forth in Section 2(d).

 

“road show” means any “road show” as defined in Rule 433 under the 1933 Act,
including an electronic road show.

 

“Scheduled Black-Out Period” means the period from and including the fifteenth
(15th) day of the third (3rd) month of a fiscal quarter of the Company to and
including the Business Day after the day on which the Company publicly releases
its earnings for such fiscal quarter.

 

“SEC” means the Securities and Exchange Commission or any other governmental
agency at the time administering the 1933 Act.

 

“SEC Restrictions” has the meaning set forth in Section 2(d).

 

“Shares” means the shares of Common Stock sold and issued to the Holders
pursuant to the Purchase Agreement.

 

“Shelf Registration” means a Registration providing for the sale of Registrable
Securities from time to time on a delayed or continuous basis pursuant to Rule
415 under the 1933 Act.

 

“underwritten registration” or “underwritten offering” means a registration
under the 1933 Act in which securities of the Company are sold to an underwriter
for reoffering to the public.





3

--------------------------------------------------------------------------------

 

 

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Mandatory Registration. 

 

(a) Filing of Registration Statement.  Promptly following the closing of the
purchase and sale of the Shares contemplated by the Purchase Agreement (the
“Closing Date”) but no later than sixty (60) days after the Closing Date (the
“Filing Deadline”), the Company shall file with the SEC a Registration Statement
on the appropriate form for the Registration and sale of the Registrable
Securities; provided,  however, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the SEC is closed for business, then the Filing
Deadline shall be extended to the next day on which the Commission is open for
business.  Subject to any SEC comments, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A;  provided,
 however, that no Holder shall be named as an “underwriter” in the Registration
Statement without such Holder’s prior written consent.  Such Registration
Statement shall not include any shares of Common Stock or other securities for
the account of any other security holder of the Company without the prior
written consent of the Required Holders; provided,  however, that the Company
may, without the consent of the Required Holders, include in such Registration
Statement the securities of the Company subject to that certain Registration
Rights Agreement, dated as of April 19, 2013, by and between the Company and
Financial Services Partners Fund I, LLC (the “FSPF Shares”).

(b) Delay.  The Company shall be entitled to postpone the filing of the
Registration Statement pursuant to Section 2(a) or suspend, after its
effectiveness, the use of such Registration Statement (i) during any Scheduled
Black-Out Periods or (ii) as otherwise required by the Company, for a reasonable
period (each, a “Delay Period”), if, in the case of clause (ii), the Board of
Directors of the Company determines in good faith and in the Board of Directors’
reasonable judgment that the Registration and distribution of the Registrable
Securities covered or to be covered by such Registration Statement would
materially interfere with any pending material financing, acquisition or
corporate reorganization or other material corporate development involving the
Company or any of its subsidiaries or would require premature disclosure thereof
and promptly gives the relevant Holder(s) written notice of such determination,
containing a general statement of the reasons for such postponement and an
approximation of the period of the anticipated delay; provided,  however, that,
in the case of clause (ii) above, (A) the aggregate number of days included in
all Delay Periods (other than any Scheduled Black-Out Periods) during any
consecutive twelve (12) months shall not exceed the aggregate of (x) ninety (90)
days minus (y) the number of days occurring during all Interruption Periods
during such consecutive twelve (12) months and (B) a period of at least
forty-five (45) days shall elapse between the termination of any Delay Period
(other than any Scheduled Black-Out Period) or Interruption Period and the
commencement of the immediately succeeding Delay Period (other than any
Scheduled Black-Out Period).  The Company shall not be entitled to initiate or
continue a Delay Period unless it shall (x) concurrently prohibit sales by all
other security holders under registration statements covering securities held by
such other security



4

--------------------------------------------------------------------------------

 

 

holders and (y) in accordance with the Company’s policies from time to time in
effect, forbid purchases and sales in the open market by directors and executive
officers of the Company.

(c) Effectiveness.  After filing the Registration Statement contemplated by
Section 2(a), the Company shall thereafter use its best efforts to cause such
Registration Statement to be declared effective as promptly as practicable, but
in no event later than five (5) Business Days after the (i) date on which the
SEC informs the Company that no review of the Registration Statement will be
made or (ii) if the SEC reviews the Registration Statement, the date on which
the SEC informs the Company that it has completed its review.  Following its
effectiveness, the Company shall use commercially reasonable efforts to keep the
Registration Statement filed pursuant to Section 2(a) continuously effective and
usable for the resale of the Registrable Securities covered thereby (A) in the
case of a Registration that is not a Shelf Registration, for a period of one
hundred eighty (180) days from the date on which the SEC declares such
Registration Statement effective and (B) in the case of a Shelf Registration,
for a period of three (3) years from the date on which the SEC declares such
Registration Statement effective, in either case until such earlier date as all
of the Registrable Securities covered by such Registration Statement have been
sold pursuant to such Registration Statement; provided,  however, the time
period for which the Company is required to maintain the effectiveness of any
Registration Statement shall be extended by the aggregate number of days of all
Delay Periods and all Interruption Periods occurring with respect to such
Registration, with such period and any extension thereof hereinafter referred to
as the “Effectiveness Period”.

(d) Rule 415 Cut-Back.  If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities and/or the FSPF Shares in
a Registration Statement required by Section 2(a) is not eligible to be made on
a delayed or continuous basis under the provisions of Rule 415 under the 1933
Act or requires any Holder to be named as an “underwriter”, the Company shall
use its best efforts to persuade the SEC that the offering contemplated by such
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415 and that none of the Holders is
an “underwriter”.  The Holders shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto.  No such written submission
shall be made to the SEC to which the Holders’ counsel reasonably objects.  In
the event that, despite the Company’s best efforts and compliance with the terms
of this Section 2(b), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities and/or the FSPF Shares (the “Cut Back Shares”) and/or (ii) agree to
such restrictions and limitations on the Registration and resale of the
Registrable Securities and/or the FSPF Shares as the SEC may require to assure
the Company’s compliance with the requirements of Rule 415 (collectively, the
“SEC Restrictions”); provided,  however, that the Company shall not agree to
name any Holder as an “underwriter” in such Registration Statement without the
prior written consent of such Holder.  Any cut-back imposed on the Holders
pursuant to this Section 2(b) shall be allocated among the Holders on a pro rata
basis, unless the SEC Restrictions otherwise require or provide or the Holders
otherwise agree.  From and after the date on which the Company is able to effect
the Registration of such Cut Back Shares in accordance with any SEC Restrictions
(“Restrictions Termination Date”), all of the provisions of this Section 2 shall
again be applicable to such Cut Back Shares; provided,  



5

--------------------------------------------------------------------------------

 

 

however, that the Filing Deadline for the Registration Statement including such
Cut Back Shares shall be ten (10) Business Days after such Restrictions
Termination Date.

3. Piggyback Registration.

 

(a) Right to Piggyback. If at any time the Company proposes to file a
registration statement under the 1933 Act with respect to a public offering by
the Company of securities of the same type as the Registrable Securities (other
than a registration statement (i) on Form S-8 or Form S-4 or any successor forms
thereto, or (ii) filed solely in connection with a dividend reinvestment plan or
an employee benefit plan covering officers or directors of the Company or its
Affiliates), then the Company shall give written notice of such proposed filing
to the Holders (other than, in the event of a Registration pursuant to Section
2, to any Holder intending to include Registrable Securities in such
Registration) at least fifteen (15) days before the anticipated filing
date.  Such notice shall offer such Holders the opportunity to register such
amount of Registrable Securities as they may request (a “Piggyback
Registration”).  Subject to Section 3(b), the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein on or before the
fifth (5th) Business Day before the contemplated Registration.  Each such Holder
shall be permitted to withdraw all or any portion of the Registrable Securities
of such Holder from a Piggyback Registration at any time prior to the effective
date of such Piggyback Registration.

(b) Priority on Piggyback Registrations.  The Company shall permit such Holders
to include all such Registrable Securities on the same terms and conditions as
any similar securities, if any, of the Company or any other persons included
therein.  Notwithstanding the foregoing, if the Company or the managing
underwriter or underwriters participating in such offering advise the Holders in
writing that the total amount of securities requested to be included in such
Piggyback Registration exceeds the amount which can be sold in (or during the
time of) such offering without delaying or jeopardizing the success of the
offering (including the price per share of the securities to be sold), and the
Company shall include in such Registration only such number of securities that
in the reasonable opinion of such underwriter or underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities shall be so
included in the following order of priority: (i) first, solely in the case of a
Piggyback Registration relating to a primary offering on behalf of the Company,
any securities the Company proposes to sell for its own account, (ii) second, in
the case of a Registration pursuant to Section 2, any Registrable Securities of
any Holders, and (iii) third, Registrable Securities to be offered for the
account of the Holders and other holders of securities who have piggyback
registration rights with respect thereto pro rata on the basis of the number of
Common Stock Equivalents requested to be Registered by each such Holder or other
holder participating in such offering.

(c) Right To Abandon.  Nothing in this Section 3 shall create any liability on
the part of the Company to the Holders if the Company in its sole discretion
should decide not to file a registration statement proposed to be filed pursuant
to Section 3(a) or to withdraw such registration statement subsequent to its
filing, regardless of any action whatsoever that a Holder may have taken,
whether as a result of the issuance by the Company of any notice hereunder or
otherwise.  Any such determination not to file or to withdraw such a
registration statement shall



6

--------------------------------------------------------------------------------

 

 

not affect the obligations of the Company to pay or to reimburse all
Registration Expenses pursuant to Section 5.

4. Registration Procedures. 

 

In connection with the Registration obligations of the Company pursuant to and
in accordance with, but subject to, Section 2 and Section 3, the Company shall
use commercially reasonable efforts to effect such Registration to permit the
sale of such Registrable Securities in accordance with the intended method or
methods of disposition thereof, and pursuant thereto the Company shall as
expeditiously as possible:

 

(a) prepare and file with the SEC a Registration Statement for the sale of the
Registrable Securities on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate in accordance with such Holders’
intended method or methods of distribution thereof, and, subject to the
Company’s right to terminate or abandon a Registration pursuant to Section 3(c),
use commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective as provided herein;

(b) prepare and file with the SEC such amendments (including post-effective
amendments) to such Registration Statement, and such supplements to the related
Prospectus, as may be required by the rules, regulations or instructions
applicable to the 1933 Act during the applicable period in accordance with the
intended methods of disposition specified by the Holders of the Registrable
Securities covered by such Registration Statement, make generally available
earnings statements satisfying the provisions of Section 11(a) of the 1933 Act
(provided that the Company shall be deemed to have complied with this Section if
it has complied with Rule 158 under the 1933 Act), and cause the related
Prospectus as so supplemented to be filed pursuant to Rule 424 under the 1933
Act; provided,  however, that before filing a Registration Statement or
Prospectus, or any amendments or supplements thereto (other than reports
required to be filed by it under the 1934 Act that are incorporated or deemed to
be incorporated by reference into the Registration Statement and the Prospectus
except to the extent that such reports related primarily to the offering), the
Company shall furnish to the Holders of Registrable Securities covered by such
Registration Statement and their counsel for review and comment, copies of all
documents required to be filed;

(c) notify the Holders of any Registrable Securities covered by such
Registration Statement promptly and (if requested) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment has been filed, and, with respect to such Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to such Registration Statement
or the related Prospectus or for additional information regarding the Company or
the Holders, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose, (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (v) of the



7

--------------------------------------------------------------------------------

 

 

happening of any event that requires the making of any changes in such
Registration Statement, Prospectus or documents incorporated or deemed to be
incorporated therein by reference so that they will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading;

(d) use commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of such Registration Statement or the qualification
or exemption from qualification of any Registrable Securities for sale in any
jurisdiction in the United States, and to obtain the lifting or withdrawal of
any such order at the earliest practicable time;

(e) if requested by a Holder, furnish to the Holder of any Registrable
Securities covered by such Registration Statement, each counsel for such Holders
and each managing underwriter, if any, without charge, one conformed copy of
such Registration Statement, as declared effective by the SEC, and of each
post-effective amendment thereto, in each case including financial statements
and schedules and all exhibits and reports incorporated or deemed to be
incorporated therein by reference; and, if requested by a Holder, deliver,
without charge, such number of copies of the preliminary Prospectus, any amended
preliminary Prospectus, any free writing prospectus, each final Prospectus and
any post-effective amendment or supplement thereto, as such Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities of such Holder covered by such Registration Statement in conformity
with the requirements of the 1933 Act;

(f) prior to any public offering of Registrable Securities covered by such
Registration Statement, use its reasonable best efforts to register or qualify
such Registrable Securities for offer and sale under the securities or “Blue
Sky” laws of such jurisdictions as the Holders of such Registrable Securities
shall reasonably request in writing; provided,  however, that the Company shall
in no event be required to qualify generally to do business as a foreign
corporation or as a dealer in any jurisdiction where it is not at the time
required to be so qualified or to execute or file a general consent to service
of process in any such jurisdiction where it has not theretofore done so or to
take any action that would subject it to general service of process or taxation
in any such jurisdiction where it is not then subject;

(g) upon the occurrence of any event contemplated by Section 4(c)(v), prepare a
supplement or post-effective amendment to such Registration Statement or the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference and file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder
(including upon the termination of any Delay Period), such Prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;

(h) use commercially reasonable efforts to cause all Registrable Securities
covered by such Registration Statement to be listed on each securities exchange
or automated interdealer quotation system, if any, on which similar securities
issued by the Company are then listed or quoted, or, if none, on such securities
exchange or automated interdealer quotation system reasonably selected by the
Company;



8

--------------------------------------------------------------------------------

 

 

(i) on or before the effective date of such Registration Statement, provide the
transfer agent of the Company for the Registrable Securities with printed
certificates for the Registrable Securities covered by such Registration
Statement, which are in a form eligible for deposit with American Stock Transfer
& Trust Company;

(j) if such offering is an underwritten offering, make available for inspection
by any Holder of Registrable Securities included in such Registration Statement,
any underwriter participating in any offering pursuant to such Registration
Statement, and any attorney, accountant or other agent retained by any such
Holder or underwriter (collectively, the “Inspectors”), all financial and other
records and other information, pertinent corporate documents and properties of
any of the Company and its Affiliates (collectively, the “Records”), as shall be
reasonably necessary to enable them to exercise their due diligence
responsibilities including, without limitation, to allow such Holder or
underwriter to conduct a reasonable investigation within the meaning of Section
11 of the 1933 Act; provided,  however, that the Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors in writing are confidential shall not be disclosed to any Inspector
unless such Inspector signs a confidentiality agreement reasonably satisfactory
to the Company, which shall permit the disclosure of such Records in such
Registration Statement or the related Prospectus if (i) necessary to avoid or
correct a material misstatement in or material omission from such Registration
Statement or Prospectus or (ii) the release of such Records is ordered pursuant
to a subpoena or other order from a court of competent jurisdiction; and
provided further that (A) any decision regarding the disclosure of information
pursuant to subsection (i) shall be made only after consultation with counsel
for the applicable Inspectors and the Company and (B) with respect to any
release of Records pursuant to subsection (ii), each Holder of Registrable
Securities agrees that it shall, promptly after learning that disclosure of such
Records is sought in a court having jurisdiction, give notice to the Company so
that the Company, at the Company’s expense, may undertake appropriate action to
prevent disclosure of such Records;

(k) not later than the effective date of a Registration Statement, the Company
shall provide to the Holders the CUSIP number for all Registrable Securities;
and

(l) if such offering is an underwritten offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Holders of a majority of the Registrable
Securities being sold in connection therewith (including those reasonably
requested by the managing underwriters) in order to expedite or facilitate the
disposition of such Registrable Securities, and in such connection, (i) use
commercially reasonable efforts to obtain opinions of counsel to the Company and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters and counsel to the
Holders of the Registrable Securities being sold), addressed to each selling
Holder of Registrable Securities covered by such Registration Statement and each
of the underwriters as to the matters customarily covered in opinions requested
in underwritten offerings and such other matters as may be reasonably requested
by such counsel and underwriters, (ii) use commercially reasonable efforts to
obtain “cold comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial



9

--------------------------------------------------------------------------------

 

 

statements and financial data are, or are required to be, included in the
Registration Statement), addressed to each selling holder of Registrable
Securities covered by the Registration Statement (unless such accountants shall
be prohibited from so addressing such letters by applicable standards of the
accounting profession) and each of the underwriters, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings, (iii) if requested
and if an underwriting agreement is entered into, provide indemnification
provisions and procedures customary for underwritten public offerings, but in
any event no less favorable to the indemnified parties than the provisions set
forth in Section 7, and (iv) provide for the reasonable participation and
cooperation by the management of the Company with respect thereto, including
participation by management in road shows, investor meetings and other customary
cooperation.  The above shall be done at each closing under such underwriting or
similar agreement, or as and to the extent required thereunder.

The Company may require each Holder of Registrable Securities covered by a
Registration Statement to furnish such information regarding such Holder and
such Holder’s intended method of disposition of such Registrable Securities as
it may from time to time reasonably request in writing.  If any such information
is not furnished within a reasonable period of time after receipt of such
request, the Company may exclude such Holder’s Registrable Securities from such
Registration Statement.  Notwithstanding the foregoing, in no event shall any
Holder be required to provide any information about its investors unless
required by the SEC to do so.

 

Each Holder of Registrable Securities covered by a Registration Statement agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Sections 4(c)(ii), 4(c)(iii), 4(c)(iv) or 4(c)(v)
and/or any Scheduled Black-Out Period, that such Holder shall discontinue
disposition of any Registrable Securities covered by such Registration Statement
or the related Prospectus until receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 5(g), or until such Holder is advised
in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any amended or
supplemented Prospectus or any additional or supplemental filings which are
incorporated, or deemed to be incorporated, by reference in such Prospectus
(such period during which disposition is discontinued being an “Interruption
Period”) and, if requested by the Company, the Holder shall deliver to the
Company (at the expense of the Company) all copies then in its possession, other
than permanent file copies then in such holder’s possession, of the Prospectus
covering such Registrable Securities at the time of receipt of such request.

 

Each Holder of Registrable Securities covered by a Registration Statement
further agrees not to utilize any material other than the applicable current
preliminary Prospectus, free writing prospectus, road show or Prospectus in
connection with the offering of such Registrable Securities.

 

5. Registration Expenses.  Whether or not any Registration Statement is filed or
becomes effective, the Company shall pay all costs, fees and expenses incident
to the Company’s performance of or compliance with this Agreement, including (a)
all registration and filing fees, including filing fees imposed by The NASDAQ
Stock Market, (b) all fees and expenses of



10

--------------------------------------------------------------------------------

 

 

compliance with securities or “Blue Sky” laws, including reasonable fees and
disbursements of counsel in connection therewith, (c) printing expenses
(including expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is requested by the
Holders or the managing underwriter, if any), (d) messenger, telephone and
delivery expenses, (e) fees and disbursements of counsel for the Company, (f)
fees and disbursements of all independent certified public accountants of the
Company (including expenses of any “cold comfort” letters required in connection
with this Agreement) and all other persons retained by the Company in connection
with such Registration Statement, (g) fees and disbursements of one counsel,
other than the Company’s counsel, selected by Holders of a majority of the
Registrable Securities being registered, to represent all such Holders, (h) in
the event of an underwritten offering, the expenses of the Company and the
underwriters associated with any road show which are customarily paid or
reimbursed by issuers, (i) fees and disbursements of underwriters customarily
paid by the issuers or sellers of securities and (j) all other costs, fees and
expenses incident to the Company’s performance or compliance with this Agreement
(collectively, the “Registration Expenses”).  Notwithstanding the foregoing, the
fees and expenses of any persons retained by any Holder, other than one counsel
for all such Holders, and any discounts, commissions or brokers’ fees or fees of
similar securities industry professionals and any transfer taxes relating to the
disposition of the Registrable Securities by a Holder, will be payable by such
Holder and the Company will have no obligation to pay any such amounts.

 

6. Underwriting Requirements.

 

(a) Subject to Section 6(c), any Holder shall have the right, by written notice,
to request that any Demand Registration provide for an underwritten offering.

(b) In the case of any underwritten offering pursuant to a Demand Registration,
the Holders of a majority of the Registrable Securities to be disposed of in
connection therewith shall select the institution or institutions that shall
manage or lead such offering.  In the case of any underwritten offering pursuant
to a Piggyback Registration, the Company shall select the institution or
institutions that shall manage or lead such offering.

(c) In the case of any Piggyback Registration that is an underwritten offering,
no Holder shall be entitled to participate in an underwritten offering unless
and until such Holder has entered into an underwriting or other agreement with
such institution or institutions for such offering in such form as the Company
and such institution or institutions shall reasonably determine; provided that
no holder of Registrable Securities included in any underwritten registration
shall be required to make any representation or warranties to the Company or the
underwriters (other than representations and warranties regarding such holder
and such holder’s ownership of the shares to be sold pursuant to such
underwriting) or to undertake any indemnification or contribution obligations to
the Company or any underwriter with respect thereto, other than as specifically
provided in Section 7.

7. Indemnification; Liquidated Damages.

 

(a) Indemnification by the Company.  The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or



11

--------------------------------------------------------------------------------

 

 

Prospectus, the officers, directors and agents and employees of each of them,
each Person who controls each such Holder (within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act) and the officers, directors, agents
and employees of each such controlling person, to the fullest extent lawful,
from and against any and all losses, claims, damages, liabilities, judgment,
costs (including costs of investigation or preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
based upon (i) any untrue or alleged untrue statement of a material fact
contained in such Registration Statement or Prospectus or in any amendment or
supplement thereto in any preliminary Prospectus, any free writing prospectus,
any information the Company has filed or is required to file pursuant to Rule
433(d) under the 1933 Act, or any other material or information provided to or
made available to investors by, or with the approval of, the Company in
connection with the offering, including any road show for the offering
(collectively, “Marketing Materials”), (ii) any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are based upon
information furnished in writing to the Company by or on behalf of such Holder
expressly for use in the Marketing Materials, (iii) any untrue statement or
alleged untrue statement of a material fact in the information conveyed to any
purchaser at the time of the sale to such purchaser, or the omission or alleged
omission to state therein a material fact required to be stated therein, or (iv)
any violation by the Company of any federal, state or common law rule or
regulation applicable to the Company and relating to action required of or
inaction by the Company in connection with any such Registration; provided,
 however, that the Company shall not be liable to any such Holder to the extent
that any such Losses arise out of or are based upon:  (A) an untrue statement or
alleged untrue statement or omission or alleged omission made in any preliminary
Prospectus if (1) having previously been furnished by or on behalf of the
Company with copies of the Prospectus, such Holder failed to send or deliver a
copy of the Prospectus with or prior to the delivery of written confirmation of
the sale of Registrable Securities by such Holder to the Person asserting the
claim from which such Losses arise and (2) the Prospectus would have corrected
in all material respects such untrue statement or alleged untrue statement or
such omission or alleged omission; (B) an untrue statement or alleged untrue
statement or omission or alleged omission in the Prospectus if (1) such untrue
statement or alleged untrue statement, omission or alleged omission is corrected
in all material respects in an amendment or supplement to the Prospectus and (2)
having previously been furnished by or on behalf of the Company with copies of
the Prospectus as so amended or supplemented, such Holder thereafter fails to
deliver such Prospectus as so amended or supplemented, prior to or concurrently
with the sale of Registrable Securities; or (C) an untrue statement or alleged
untrue statement or omission or alleged omission so made in conformity with
information furnished by such Holder in writing specifically for use in the
Prospectus or the Registration Statement of which the Prospectus forms a part.

(b) Indemnification by Holder of Registrable Securities.  In connection with any
Registration Statement in which a Holder is participating, such Holder shall
furnish to the Company in writing such information as the Company reasonably
requests for use in connection with the Marketing Materials and agrees to
indemnify, severally and not jointly with the other Holders and to the full
extent permitted by law, the Company, its directors, officers, agents or
employees, each Person who controls the Company (within the meaning of Section
15 of the 1933 Act and Section 20 of the 1934 Act) and the directors, officers,
agents or employees of such controlling Persons, from and against all Losses
arising out of or based upon (i) any untrue



12

--------------------------------------------------------------------------------

 

 

or alleged untrue statement of a material fact contained in the Marketing
Materials or (ii) any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue or alleged untrue
statement or omission or alleged omission is based upon and is consistent with
information so furnished in writing by or on behalf of such Holder to the
Company expressly for use in such Marketing Materials.  No Holder shall be held
liable for any damages in excess of the total amount of proceeds received by
such Holder from the sale of the Registrable Securities sold by such Holder (net
of such Holder’s proportionate share of all underwriting discounts and
commissions) under that particular Registration Statement.

(c) Conduct of Indemnification Proceedings.  If any Person shall be entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided,  however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
materially prejudiced by such delay or failure.  The Indemnifying Party shall
have the right, exercisable by giving written notice to an Indemnified Party
promptly after the receipt of written notice from such Indemnified Party of such
claim or proceeding, to assume, at the Indemnifying Party’s expense, the defense
of any such claim or proceeding, with counsel reasonably satisfactory to such
Indemnified Party;  provided, however, that (i) an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless: (A) the Indemnifying
Party agrees to pay such fees and expenses; (B) the Indemnifying Party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such Indemnified Party; or (C) the named
parties to any proceeding (including impleaded parties) include both such
Indemnified Party and the Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are in addition to or are inconsistent with those available
to the Indemnifying Party or that a conflict of interest is likely to exist
among such Indemnified Party and any other indemnified parties (in which case
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party); and (ii) subject to subsection
(i)(C) above, the Indemnifying Party shall not, in connection with any one such
claim or proceeding or separate but substantially similar or related claims or
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the indemnified parties.  Whether or not such defense is assumed by the
Indemnifying Party, such Indemnified Party shall not be subject to any liability
for any settlement made without its consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  The Indemnifying Party shall not
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release, in form and substance reasonably
satisfactory to the Indemnified Party, from all liability in respect of such
claim or litigation for which such Indemnified Party would be entitled to
indemnification hereunder.



13

--------------------------------------------------------------------------------

 

 

(d) Contribution.  If the indemnification provided for in this Section 7 is
applicable in accordance with its terms but is legally unavailable to an
Indemnified Party in respect of any Losses, then each applicable Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations.  The
relative fault of such Indemnifying Party, on the one hand, and Indemnified
Party, on the other hand, shall be determined by reference to, among other
things, whether any action in question, including any untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include any reasonable legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 7(d) were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in this Section 7(d).  Notwithstanding the provision of this Section
7(d), an Indemnifying Party that is a Holder shall not be required to contribute
any amount which is in excess of the amount by which the total proceeds received
by such Holder from the sale of the Registrable Securities sold by such Holder
(net of all underwriting discounts and commissions) exceeds the amount of any
damages that such Indemnifying Party has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

8. Rule 144 Information.  With a view to making available the benefits of
certain rules and regulations of the SEC which may at any time permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to:

 

(a) Make and keep adequate current public information available, as those terms
are understood and defined in Rule 144 under the 1933 Act, for so long as the
Company remains subject to the periodic reporting requirements under Section 13
or 15(d) of the 1934 Act.

(b) File with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act.

(c) Furnish to any Holder forthwith upon request a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the 1933 Act, and of the 1933 Act and the Securities Exchange Act of 1934, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company and other information in as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

9.



14

--------------------------------------------------------------------------------

 

 

Miscellaneous.

 

(a) Limitations on Subsequent Registration Rights.  The Company shall not grant
registration rights to any Person which are senior to or  pari passu  with the
registration rights granted to Holders hereunder unless the Company has obtained
the written consent of Holders of at least a majority in number of the
Registrable Securities then outstanding.

(b) Termination.  This Agreement and the obligations of the Company and the
Holders hereunder (other than with respect to Section 7) shall terminate on the
first date on which no Registrable Securities remain outstanding.

(c) Notices.  All notices, requests, waivers and other communications made
pursuant to this Agreement shall be in writing and shall be deemed to have been
effectively given (i) when personally delivered to the party to be notified;
(ii) when sent by confirmed facsimile to the party to be notified at the number
set forth below; (iii) when sent by email to the party to be notified at the
email address set forth below; (iv) three (3) Business Days after deposit in the
United States mail postage prepaid by certified or registered mail return
receipt requested and addressed to the party to be notified as set forth below;
or (v) one (1) Business Day after deposit with a national overnight delivery
service, postage prepaid, addressed to the party to be notified as set forth
below with next-business-day delivery guaranteed, in each case as follows:

 

All notices, requests, waivers and other communications required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier; in all cases addressed to the party to be notified at the
address as follows, or at such other address as such party may designate by ten
days’ advance written notice to the other party:

If to the Company:

 

Bay Bancorp, Inc.

2328 West Joppa Road, Suite 325

Lutherville, Maryland 21093

Attention:  Kevin B. Cashen, President and CEO

Fax:  (410) 494-2589

 





15

--------------------------------------------------------------------------------

 

 

With a copy to:

 

Gordon Feinblatt LLC

233 East Redwood Street 

Baltimore, Maryland 21202

Attention:  Andrew Bulgin, Esq.

Fax:  (410) 576-4196

 

If to any Holder:

 

To the name and address set forth on the signature page hereto of such Holder,
or such other address such Holder has provided to the Company in writing in
accordance with this Section 9(c).

 

Any party may change its address for purposes of notice hereunder by giving ten
(10) days’ notice of such change to all other parties in the manner provided in
this Section 9(c).

 

(d) Severability.  If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

(e) Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, devisees, legatees, legal
representatives, successors and assigns.  The rights to cause the Company to
register Registrable Securities pursuant to Section 2 and Section 3 may be
assigned in connection with any transfer or assignment by a Holder of
Registrable Securities,  provided  that: (i) such transfer may otherwise be
effected in accordance with applicable securities laws; and (ii) such transfer
is effected in compliance with the restrictions on transfer contained in this
Agreement and in any other agreement between the Company and the Holder.  No
transfer or assignment will divest a Holder or any subsequent owner of any
rights or powers hereunder unless all Registrable Securities are transferred or
assigned.

(f) Specific Performance.  The Company acknowledges and agrees that (i)
irreparable damages would occur in the event that any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached and (ii) remedies at law would not be adequate to compensate
the non-breaching party.  Accordingly, the Company agrees that each Holder of
Registrable Securities shall have the right, in addition to any other rights and
remedies existing in its favor  to an injunction or injunctions to prevent
breaches of this Agreement and to enforce its rights hereunder.

(g) Entire Agreement.  This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the parties hereto with respect to the subject matter
hereof.

(h) Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
Company has



16

--------------------------------------------------------------------------------

 

 

obtained the written consent of Holders of at least a majority in number of the
Registrable Securities then outstanding.

(i) Publicity.  No public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior consent of
the other parties, except to the extent that such party is advised by counsel
that such release or announcement is necessary or advisable under applicable law
or the rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall to the extent practicable
provide the other party with an opportunity to review and comment on such
release or announcement in advance of its issuance.

(j) Expenses.  Whether or not the transactions contemplated hereby are
consummated, except as otherwise provided herein, all costs and expenses
incurred in connection with the execution of this Agreement shall be paid by the
party incurring such costs or expenses except as otherwise set forth herein.

(k) Interpretation.

(i) The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(ii) The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term and vice
versa, and words denoting either gender shall include both genders as the
context requires.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.

(iii) The terms “hereof”, “herein” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iv) When a reference is made in this Agreement to a Section, subsection,
clause, paragraph, Exhibit or Schedule, such reference is to a Section,
subsection, clause, paragraph, Exhibit or Schedule to this Agreement unless
otherwise specified.

(v) The word “include”, “includes”, and “including” when used in this Agreement
shall be deemed to include the words “without limitation” unless otherwise
specified.

(vi) A reference to any party to this Agreement or any other agreement or
document shall include such party’s predecessors, successors and permitted
assigns.

(l) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  The exchange of copies of this
Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of an original of this Agreement for all
purposes.  Signatures of the parties hereto transmitted by facsimile or PDF
transmission shall be deemed to be their original signatures for all purposes.



17

--------------------------------------------------------------------------------

 

 

(m) Governing Law.  This Agreement shall be construed, interpreted, and governed
in accordance with the internal laws of Maryland.

(n) Submission to Jurisdiction; Waiver of Venue.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
ANY MARYLAND STATE COURT OR UNITED STATES FEDERAL COURT SITTING IN MARYLAND IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT HEREUNDER OR RELATING HERETO, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OF PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH MARYLAND STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  EACH OF THE PARTIES HERETO ALSO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY SUCH MARYLAND STATE OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(o) Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE
AGREEMENT OR THE PERFORMANCE OR ENFORCEMENT THEREOF.

(p) Time of the Essence; Calculation of Time Periods.  The parties agree that
time shall be of the essence in the performance of the Company’s obligations
hereunder.  Except as otherwise indicated, all periods of time referred to
herein shall include all Saturdays, Sundays and holidays;  provided, however,
that if the date to perform the act or give any notice with respect to this
Agreement shall fall on a day other than a Business Day, such act or notice may
be timely performed or given if performed or given on the next succeeding
Business Day.

 

[Signature Pages Follow]





18

--------------------------------------------------------------------------------

 

 

[Signature Page]

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officers to execute this Agreement as of the date first
above written.

 

The Company:BAY BANCORP, INC.

 

 

 

By:/s/ Kevin B. Cashen

Name:Kevin B. Cashen

Title:President/CEO

 

 

[Holder Signature Page Immediately Follows]

 





19

--------------------------------------------------------------------------------

 

 

Counterpart Signature Page

 

FOR ENTITY HOLDERS:FOR INDIVIDUAL HOLDERS:

 

 

_____________________________Signature: ___________________________

[Name of Entity]Name: ______________________________

 

By:  __________________________

Name: ___________________________

Title:   __________________________

 

ADDRESS FOR DELIVERY:ADDRESS FOR NOTICE IF DIFFERENT:

 

_________________________________

__________________________________________________________________

Attention:  _________________________Attention:  _________________________

Tel:  ______________________________Tel:  ______________________________

Fax:  ______________________________Fax:  ______________________________

E-mail ___________________________E-mail:  ____________________________

 

With a copy to:







Attention: 

Tel: 

Fax: 

E-mail: 

 

20

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PLAN OF DISTRIBUTION

The Selling Stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a Selling Stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions.  These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

 

The Selling Stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·



ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·



block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

·



purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·



an exchange distribution in accordance with the rules of the applicable
exchange;

·



privately negotiated transactions;

·



short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the SEC;

·



through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·



broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·



a combination of any such methods of sale; and

·



any other method permitted by applicable law.

 

The Selling Stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus pursuant to Rule
424(b)(3) promulgated under the Securities Act or other applicable provisions of
the Securities Act amending the list of Selling Stockholders to include the
pledgee, transferee or other successors in interest as Selling Stockholders
under this prospectus.  The Selling Stockholders also may transfer the shares of
common stock in other circumstances, in which case the transferees, pledgees or
other successors in interest will be the selling beneficial owners for purposes
of this prospectus.

 





 

--------------------------------------------------------------------------------

 

 

In connection with the sale of the shares of the Company’s common stock or
interests therein, the Selling Stockholders may enter into hedging transactions
with broker-dealers or other financial institutions, which may in turn engage in
short sales of the common stock in the course of hedging the positions they
assume.  The Selling Stockholders may also sell shares of the Company’s common
stock short and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities.  The Selling Stockholders may also enter into option or other
transactions with broker-dealers or other financial institutions or the creation
of one or more derivative securities which require the delivery to such
broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The aggregate proceeds to the Selling Stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any.  Each of the Selling Stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents.  The Company will not receive any of the proceeds from this
offering.

 

The Selling Stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
that they meet the criteria and conform to the requirements of that rule.

 

The Selling Stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act.  Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities
Act.  Selling stockholders who are “underwriters” within the meaning of Section
2(11) of the Securities Act will be subject to the prospectus delivery
requirements of the Securities Act.

 

To the extent required, the shares of the Company’s common stock to be sold, the
names of the Selling Stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

To comply with the securities laws of some states, if applicable, the common
stock may be sold in these jurisdictions only through registered or licensed
brokers or dealers.  In addition, in some states the common stock may not be
sold unless it has been registered or qualified for sale or an exemption from
registration or qualification requirements is available and is complied with.

 

The Company has advised the Selling Stockholders that the anti-manipulation
rules of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the Selling Stockholders and their
affiliates.  In addition, to the extent applicable, the Company will make copies
of this prospectus (as it may be supplemented or amended from time



 

--------------------------------------------------------------------------------

 

 

to time) available to the Selling Stockholders for the purpose of satisfying the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

 

The Company has agreed to indemnify the Selling Stockholders against
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.

 

The Company has agreed with the Selling Stockholders to keep the registration
statement of which this prospectus constitutes a part effective until the
earlier of (i) such time as all of the shares covered by this prospectus have
been disposed of pursuant to and in accordance with the registration statement
or (ii) the date on which all of the shares may be sold without restriction
pursuant to Rule 144 under the Securities Act.

 



 

--------------------------------------------------------------------------------